COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Clarent Energy Services, Inc. and Graham Gilliam v. Leasing
                          Ventures, LLC

Appellate case number:    01-18-00821-CV

Trial court case number: 2016-50734

Trial court:              127th District Court of Harris County

        Appellants filed a motion to stay this appeal in November, advising this Court that the
judgment appealed was interlocutory and that the parties had reached an agreement that should
lead to the signing of a final judgment. Approximately one month later, appellants filed a notice
of appeal from the judgment signed on November 28, 2018. Because a final judgment has been
signed, we dismiss the motion to stay as moot.
        The Court lacks a clerk’s record containing the final judgment. Accordingly, we direct the
trial court clerk to file a supplemental clerk’s record within 15 days of the date of this order
containing the judgment signed on November 28, 2018.
       Appellants’ brief is due within 30 days after the supplemental clerk’s record is filed.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Richard Hightower_____
                    Acting individually  Acting for the Court


Date: __February 12, 2019____